Citation Nr: 1530546	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  10-44 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than August 21, 2009 for the grant of service connection for obstructive sleep apnea (OSA) and the assignment of an initial 30 percent rating.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1989 to April 2006.  

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  A January 2010 rating decision granted the Veteran service connection for OSA and assigned a 50 percent rating effective October 29, 2009.  The Veteran submitted a Notice of Disagreement (NOD) with this effective date in January 2010, stating that the award should be effective August 21, 2009.  Then, in February 2010, he submitted a second statement indicating that he believed he should be granted a 30 percent rating effective the time of his discharge in April 2006 and then 50 percent thereafter in September 2009.  The RO issued another rating decision in October 2010 which granted him a 30 percent rating effective August 21, 2009 and a 50 percent rating effective September 17, 2009.  The Veteran appealed in May 2011.

The Board notes that the Veteran also disagreed with the initial rating assigned for his service-connected vasovagal syncope.  He submitted a timely VA Form 9 Substantive Appeal, complete with a Board hearing request, regarding the issue in October 2010.  However in December 2010, the Veteran submitted another statement asking for RO reconsideration of the claim and indicating that if he was granted a higher 80 percent rating for the condition, he would withdraw his appeal.  He further stated he wanted a hearing before a decision review officer (DRO).  He had this hearing in June 2011.  He was granted a higher 80 percent rating effective April 2, 2006 in a May 2012 rating decision.  Thus, the Board concludes that the appeal was properly withdrawn and this issue is not before it at this time.  

The Board further notes that in May 2012, a VA Form 646 was submitted by the Veteran's representative indicated the Veteran believed he was entitled an even higher rating for his OSA.  However, in a recent June 2015 appellate brief presentation, his representative recanted this May 2012 statement and instead stated the Veteran was only concerned with the effective date for his grant of service connection and initial evaluation.  Therefore the Board is not referring back a new claim for a rating higher than 50 percent for OSA.  


FINDINGS OF FACT

1. The Veteran's February 2006 claim for service connection for a sleep disorder with night sweats could not have included OSA because he was not diagnosed with OSA until September 2009.  

2. He submitted his initial claim for service connection for OSA on August 21, 2009.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier than August 21, 2009, for the award of service connection for OSA and the assignment of an initial 30 percent rating are not met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 3.157, 3.159, 3.160, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

The Veteran's claim for an earlier effective date concerns a "downstream" element of the RO's grant of benefits in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In September 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. at 187.  This letter also noted other types of evidence the Veteran could submit in support of his claim and specifically informed him of how VA establishes effective date.  The Veteran further was informed of when and where to send the evidence.  Moreover, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore the Board concludes that the duty to notify has been met.

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the Veterans Claims Assistance Act (VCAA) or identified by the Veteran.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.  Thus, the duty to assist has also been met. 

II. Entitlement to an Earlier Effective Date

As stated above, the Veteran has a "staged" rating for his OSA: a 30 percent rating effective August 21, 2009 and a 50 percent rating effective September 17, 2009.  He contends that the original grant of service connection and initial assignment of a 30 percent rating should be made effective back to April 2, 2006, the day after his discharge from active duty.  The crux of his claim is based on a February 2006 claim for service connection for "night sweats/disruptive sleep."  In an October 2006 rating decision, the RO granted the Veteran service connection for "depression and anxiety (also claimed as night sweats and disruptive sleep."  

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation.  38 C.F.R. § 3.400(b)(2).

The Court discussed the case law and regulations regarding the scope of a veteran's claim in DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  In relevant part, the Court stated that a claim for VA benefits requires "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  However, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits 'by referring to a body part or system that is disabled or by describing symptoms of the disability.'  Id. at 86.  This is because a claimant is not expected to have medical expertise and generally 'is only competent to identify and explain the symptoms that he observes and experiences.'  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnosis).

Moreover, "it is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. §5101(a); 38 C.F.R. §3.151.  A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(a).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009). 

If a claimant's application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within 1 year from the date of such notification, compensation may not be paid by reason of that application.  38 C.F.R. § 3.109(a)(1).  This provision applies to original applications, formal or informal, and to applications for reopening.  See 38 C.F.R. § 3.109(a)(2). 

If a formal claim (VA Form 21-526) "is returned within one year of its receipt," then the effective date for the award of service connection "will be the date of the informal claim"; if the formal claim is received after one year of its receipt, the effective date will be the date of VA's receipt of the formal application form.  Jernigan v. Shinseki, 25 Vet. App. 220, 229 (2012) (discussing 38 U.S.C. § 5103(b); 38 C.F.R. § 3.155).  However, the effective date of a claim will be the date of the informal claim if VA did not send a claimant a formal application form after receiving an informal claim, as required by § 3.155, because the one-year time limit to return the formal claim did not begin.  See, e.g., Quarles v. Derwinski, 3 Vet. App. 129, 137 (1992).

As stated above, the Veteran filed a claim for service connection for night sweats/sleep disorder in February 2006.  At a July 2006 VA examination, he told the physician "that due to his stress related to his children and their welfare, he has had night sweats and [a] sleep disorder for a few years."  The RO then granted him service connection for depression and anxiety also claimed as night sweats and disruptive sleep and assigned a 10 percent rating.  It is notable that chronic sleep impairment is among the listed symptoms in the criteria for a 10 percent rating under Diagnostic Code 9400-9434.

In a statement submitted to VA on August 21, 2009, the Veteran wrote that he was currently being "evaluated for possible sleep apnea" and that he believed he had symptoms of the condition dating back to his time on active duty.  This included "feelings of choking or suffocating at night" and waking up several times throughout the night.  He further stated that both his ex-wife and current wife told him that he snored during sleep but that sometimes he would stop abruptly and stop breathing.   

He then submitted the results of a September 17, 2009 sleep study which diagnosed him with mild OSA.  This marks the first point he received such a diagnosis.  

In November 2009, he submitted a letter from his primary care physician.  She stated she reviewed the Veteran's STRs and that while on active duty service, he exhibited symptoms of sleep apnea, including daytime somnolence, frequent nighttime urination, snoring, and gasping for breath.  She concluded that the Veteran's sleep apnea was present while he was on active duty, but was not diagnosed until later.  

In light of the private opinion, which was relied on by the RO in granting the claim, there is no material dispute that entitlement to service connection for OSA arose during service.  Accordingly, the material issue in dispute in this appeal concerns the date of claim element.  The Board must consider whether any evidence of record prior to August 21, 2009 could serve as a formal or informal claim in order to entitle the Veteran to an earlier effective date for his OSA-specifically the February 2006 claim filed prior to discharge for night sweats and a sleep disorder.  

To the extent that the Veteran argues that the prior claim should have been more expansively interpreted to include a claim for OSA, the Board disagrees.  Initially, the Board notes that the Clemons was decided in 2009, three years after the initial claim, and thus, its findings could not be binding on any decision made by the RO at that time.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Further, even if Clemons was interpreted to be retroactive, there is no indication in the record at the time the RO adjudicated the claim for night sweats and a sleep disorder that the Veteran had an OSA diagnosis.  This diagnosis did not come until September 2009.  In Clemons, the veteran was not required to know the appropriate diagnosis of the mental condition he suffered from, and the Court found that his claim could not be limited to the psychiatric diagnosis he identified given that he was a lay person and could not accurately diagnose his disability.  Thus, the Court determined that VA was obligated to adjudicate the mental health condition he had, and not the one he may have mistakenly identified due to his lack of knowledge.  In the present case, even if OSA could be considered sufficiently related to a sleep disorder/disturbance with night sweats to require that it be adjudicated if a diagnosis was contained in the record at that time, there was no diagnosis that would trigger any obligation on the part of the RO to take any action under Clemons.  This diagnosis did not appear until September 2009.

As noted, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Thus, the award of service connection for OSA and the assignment of an initial 30 percent rating may not be awarded prior to his date of claim, first received on August 21, 2009.  As a matter of law, the assignment of an initial rating may not be earlier than the date service connection is awarded which, as discussed, is no earlier than August 21, 2009, his date of claim. 

While the Board remains sympathetic to the Veteran and does not question the sincerity of his belief that he is entitled to earlier effective dates for his OSA, the Board cannot grant the claim and instead is constrained to follow the applicable provisions of the law.  Accordingly, his claim must be denied. 


ORDER

Entitlement to an effective date earlier than August 21, 2009 for the grant of service connection for OSA and the assignment of an initial 30 percent rating is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


